Given, J.
*5701 *569I. In the spring of 1893, and for several years prior thereto, L. W. Goode, son of the defendants, was *570engaged in buying, selling and improving real estate in tbe city of Des Moines. The firm of Laing & Scoville, predecessors to the Scoville Plumbing Company, did the plumbing work for L. W. Goode in the buildings built and remodeled by him up to the time said firm ivas dissolved, and thereafter such plumbing was done by the Scoville Plumbing Company. The account with Laing & Scoville was fully settled, and does not enter into this controversy. In April, 1892, L. W. Goode acquired title, by purchase, to the property in question, — a residence property, then having an old house thereon. November 8, 1892, L. W. Goode conveyed said property, by quitclaim deed; for the recited consideration of one dollar, to the defendant E. J. Goode. This deed was filed for record November 10, 1892, and thereafter, on October 21, 1893, E. J. Goode conveyed said property to the defendant Sarah D. Goode for the consideration of eight thousand dollars. After the conveyance to E. J. Goode, L. W. Goode proceeded to remodel the“old house according to plans prepared by him and his mother, and contracted with the Scoville Plumbing Company to furnish the materials and do the plumbing in said house according to said plans. As soon as the house was completed, the defendants took possession thereof as their residence. The account of the Scoville Plumbing Company for this labor and materials was kept against L. W. Goode, and on August 31, 1893, a verified statement thereof as against him was filed for a mechanic’s lien against said real estate. On May 1, 1895, another verified statement of the same account, as against E. I. Goode and Sarah D. Goode, was filed for a mechanic’s lien against the same property. The statement for the lien first filed Avas- assigned to the plaintiff by the Scoville Plumbing Company on the first day of February, 1895, and the second statement Avas also so assigned on May 1, 1895. The account shoivs the first item to be of date December 20, 1892, and the last June 2, 1893.
*5712 *5723 *570II. We may first notice the contention Avhether the evidence shows any liability on the part of E. J. Goode. The claim of the defendants is that' E. .J. Goode, being at that *571time without a residence property, and desiring to purchase one, purchased the property in question from L. W. Goode, under an agreement that L. W. Goode would remodel the house according to said plans, as was afterwards done. E. J. Goode states in his deposition that the consideration was eight thousand dollars, and L. W. Goode testified on the trial that it was nine thousand dollars. They both say that the consideration was paid by E. J. Goode assuming a mortgage indebtedness on the property of four thousand dollars, and crediting L. W. Goode, on his indebtedness to him, for the balance. The plaintiff insists that the sale and conveyance to E. J. Goode was a scheme on the part of L. W. Goode to defraud the Scoville Plumbing Company; also,, that L. W. Goode was the agent of E. J. Goode in contracting for this plumbing. Counsel say in argument: “We desire at the outset to acquit the venerable father and mother of Lowry W. Goode of any responsibility in devising this ingenious scheme for defrauding the Scoville Plumbing Company.” Under the evidence, this concession as to the defendants may well be made, as there is nothing to indicate that the defendants aie other than innocent, good-faith purchasers of the property. As we view the testimony, we think it fails to support the claim of fraudulent intention on the part of L. W. Goode. So far as appears, he was then carrying on his business of buying; improving, and selling real estate and had this property for sale. E. J. Goode being at that time without a home, and desirious of securing one, and this property being such as he desired, it was certainly reasonable that L. W. Goode should make the sale that he did, as by it he not only relieved himself from the mortgage indebtedness of four thousand dollars, but received credit for the balance of the consideration on his indebtedness to his father. The Scoville Plumbing Company, with knowledge of the sale and conveyance, contracted with L. W. Goode alone to do this work, as they had done similar work for him theretofore. L. W. Goode may have been insolvent at the time, but, be that as it may, there can be no *572doubt that in contracting to do this work the Scoville Plumbing Company did so on the credit of L. W. Goode alone. The facts relied upon as showing a fraudulent purpose upon the part of L. W. Goode are the discrepancy as to the amount of the consideration, the consideration stated in the quitclaim deed, the fact that it was a quit claim deed, and the present insolvency of L. W. Goode. E. J. Goode gave his deposition in the state of New York, and, as he said, in the absence of his books of account. L. W. Goode stated on the trial, with the matter specially called to his attention, that his father was mistaken in stating that the consideration was eight thousand dollars, and that in fact it was nine thousand dollars. We are inclined to believe that on account of the absence of his books, and because of the amount of the consideration not being specially brought to his attention, E. J. Goode was mistaken in stating that it was eight thousand dollars; but, whether or not this is true, it is undisputed that the actual consideration was either eight thousand dollars or nine thousand dollars. Therefore this discrepancy does not show the fraudulent purpose claimed. The consideration named in the deed to E. J. Goode is one dollar, and the deed is in form an ordinary quitclaim deed. L. W. Goode testifies that it was his custom to keep deeds signed by his wife in his office, for convenience of delivery, and that when he came to make out the deed to his father the only form in the office signed by his wife was this quitclaim deed, and, being the only one, he used it. It is argued that it was as easy to write the true consideration in the quitclaim deed as in any other, or to have written one dollar therein. We understand that the one dollar had been previously written in that blank, but, if not, the fact remains undisputed that the real consideration was eight thousand dollars, or nine thousand dollars. The giving of such a deed, under the circumstances, was somewhat unusual; but L. W. Goode stands undisputed in his explanation as to why it was done and we see no reason to disbelieve his statements. It is argued that L. W. Goode is at present insolvent, and therefore indifferent as to whether personal *573judgment is obtained against Mm for tbis work. If tbis be true, it can only go to tbe weight of bis evidence. It is not a sufficient reason for charging tbe defendants, or their property, with his debts. As to the claim that L. W. Goode acted as the agent of E. J. Goode, or of Mrs. Goode, in contracting for this plumbing, there is no testimony whatever to support it, while tbe testimony of tbe defendants and of L. W. Goode is positive that be was-not such agent.
4 We have examined tbe evidence as presented in the record with much care, and reach the conclusion that plaintiffs assignor contracted to> and did, furnish the materials and labor charged for on the personal credit of L. W. Goode alone, and with knowledge that this property had been sold and conveyed to E. J. Goode. We are also of tbe opinion that tbe contract by which L. W. Goode was to remodel tbe bouse at bis own expense was a valid and bona fide contract. Plaintiffs assignor having not contracted directly or indirectly with E. J. Goode, the owner of the property, for these repairs, it is not, therefore, entitled to charge bim or bis property therewith. This conclusion finds support in Mallory v. Waterworks Co., 77 Iowa, 715; and Templin v. Railway Co., 73 Iowa, 548.
Other questions are discussed, but as it follows from tbe conclusions already stated that tbe decree of tbe district court must be reversed, and tbe plaintiffs petition dismissed, they need not be considered. Reversed.